The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 24, 2014

                                      No. 04-13-00702-CR

                                    Jose Luis RODRIGUEZ,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR0547
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        Appellant’s brief was due March 3, 2014, but was not filed. The clerk of this court
notified appellant’s counsel of the deficiency by letter dated March 6, 2014. See TEX. R. APP. P.
38.8(b)(2). The letter required appellant to respond in writing within ten days, explaining why
the brief has not been filed and demonstrating that counsel has taken affirmative steps to prepare
and file the brief. The letter further advised counsel that if an adequate response was not timely
filed, the court would abate the appeal for an abandonment hearing in the trial court. We
received no response.

        Accordingly, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we
ordered this appeal abated and remanded to the trial court. We ordered the trial court to conduct
a hearing to determine:

       (1) whether appellant desires to prosecute his appeal;

       (2) whether appellant is indigent. If appellant is indigent, the trial court must take
       steps to ensure effective assistance of counsel, including the appointment of
       counsel, if necessary;

       (3) if appellant is not indigent, whether appellant has made the necessary
       arrangements to file the brief, and when the brief will be filed; and

       (4) whether retained counsel has abandoned the appeal. Because sanctions may
       be necessary, the trial court should address this issue even if new counsel is
       retained or substituted before the date of the hearing.
        Per our order, a hearing was held on April 10, 2014, and thereafter, the trial court made
findings of fact and conclusions of law. We received a supplemental clerk’s record containing
those findings and conclusions, as well as a supplement reporter’s record from the hearing. In its
findings, which were signed on April 22, 2014, the trial court found appellant had not abandoned
his appeal and counsel would file the brief with this court within thirty days.

        Based on the trial court’s findings, we ORDER the abatement lifted and the appeal
reinstated. We ORDER appellant to file the brief in this court on or before May 22, 2014.

       We order the clerk of this court to serve copies of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court